            Case 1:19-cv-06368-JMF Document 77 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                                Plaintiff,

                         v.                                    No. 19-CV-6368 (JMF)

 BANDSHELL ARTIST MANAGEMENT,

                                Defendant.




 RICHARD LIEBOWITZ; LIEBOWITZ LAW
 FIRM, PLLC,

                                Miscellaneous.


                 DECLARATION OF BRIAN A. JACOBS IN SUPPORT OF
                       PROPOSED ORDER TO SHOW CAUSE

       I, Brian A. Jacobs, declare the following under penalty of perjury pursuant to 28 U.S.C.

§ 1746:

       1.       I am a principal of the law firm Morvillo Abramowitz Grand Iason & Anello P.C.,

counsel for Richard Liebowitz and Liebowitz Law Firm (“LLF”) in connection with the

referenced matter. Mr. Liebowitz and LLF move by order to show cause for an order staying

enforcement of the non-monetary sanctions numbered three, four, five, and six in the Court’s

June 26, 2020 Opinion and Order (Dkt. No. 68) (the “Order”) pending appeal and, in the

alternative, in the event that this Court denies the motion for a stay pending appeal, staying the

sanctions for sufficient time to allow Mr. Liebowitz and LLF to promptly move in the Second

Circuit for a stay pursuant to Federal Rule of Appellate Procedure 8(a)(2) and, assuming such
            Case 1:19-cv-06368-JMF Document 77 Filed 07/20/20 Page 2 of 3




motion is promptly made, until the Second Circuit determines the stay motion. Mr. Liebowitz

and LLF additionally seek a stay pending this Court’s resolution of the present motion by order

to show cause for a stay pending appeal.

       2.       Mr. Liebowitz and LLF are proceeding by order to show cause rather than notice

of motion due to the special circumstances of this matter. The standard briefing schedule under

Local Civil Rule 6.1(b) for a proceeding by notice of motion would not allow sufficient time to

obtain effective relief. Under the standard briefing schedule, Defendant Bandshell Artist

Management would have 14 days to respond, and Mr. Liebowitz and LLF would have 7 days to

reply. Local R. 6.1(b). That 21-day period does not include time for the Court to decide whether

a stay is appropriate, and any additional time for Mr. Liebowitz and LLF to seek a stay in the

Court of Appeals, if necessary, pursuant to Federal Rule of Appellate Procedure 8(a)(2). Yet Mr.

Liebowitz and LLF must comply with the Court’s non-monetary sanctions by Monday, July 27,

2020, including by filing the Court’s Order in hundreds of cases nationwide and providing it to

hundreds of current clients. As the accompanying Declaration of Richard Liebowitz attests, that

compliance will cause irreparable harm to Mr. Liebowitz, LLF, and their clients, and will do so

even before briefing on an ordinary schedule would conclude.

       3.       Accordingly, I respectfully request that the Court enter an expedited briefing

schedule requiring any opposition papers to be filed within three (3) days, and any reply papers

to be filed within two (2) days, excluding weekends.




                                                 2
            Case 1:19-cv-06368-JMF Document 77 Filed 07/20/20 Page 3 of 3




       4.       Additionally, I request this Court stay enforcement of its Order on an interim

basis, pending its resolution of this motion by order to show cause.

       5.       No previous application for similar relief has been made.

       6.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States that the foregoing is true and correct.


Dated: July 20, 2020
       New York, NY

                                                               /s/ Brian A. Jacobs
                                                                   Brian A. Jacobs




                                                  3
